Atkinson, J.
The judge did not err, on conflicting evidence, in appointing a receiver as prayed. Vizard v. Moody, 117 Ga. 67 (43 S. E. 426); Hunter v. Bowen, 137 Ga. 258 (2), 261 (73 S. E. 380).

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.

The defendants admitted that John Smith made a contract for the purchase of the land, but alleged that this was rescinded in July or August, 1912; that Nora Smith “assumed the liability for said land/’ paying the $99, and Johnson executed and delivered to her a bond for title; and that thereafter John Smith had no interest in the property. They denied the allegations of waste, etc. The testimony on the material issues was in conflict.
M. B. Bubanlcs, for plaintiffs in error. Q. I. Carey, contra.